Matter came on to be heard before Mr. Justice Kelleher
on November 1, 1974 on petitioner’s Motion for Injunctive Relief or Stay of Enforcement of Judgment Pending an Appeal, and upon consideration it is Ordered:
1. Until further order the respondent, Virginia D. Armstrong, her attorney, agents and servants are restrained and enjoined from conducting a foreclosure sale on the Nursing Home property at Ten Rod Road, North Kingstown, Rhode Island, on November 6, 1974, or any other date.
2. The costs of giving the requisite notice of the foreclosure sale are to be paid by the petitioner, Leroy W. Armstrong.